DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3 – 5, 8, 14, 16 – 18, 20 and 22 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shariffudin et al. (Hybrid Organic-Inorganic Light Emitting Diode using ZnO Nanorods as Electron Transport Layer, RSM 2013 IEEE Regional Symposium on Micro and Nanoelectronics, 25 – 27 September, 2013, pages 340 – 343, prior art of record) in view of Sohn et al. (US 2013/0038178 A1, prior art of record), Wober (US 2011/0079796 A1, prior art of record) and Yang (US 2016/0028035 A1).
Regarding claim 1, Shariffudin discloses a light-emitting diode (e.g. figure 1, rotated by 180o), comprising:
a first electrode (e.g. first electrode labeled as "ITO” in figure 1, disclosed in the first paragraph of page 341) and a second electrode (e.g. second electrode “Al (cathode)” in figure 1, disclosed in the first paragraph of page 341) facing each other (as seen in figure 1);
an electron transfer layer between the first electrode and the second electrode (electron transfer layer labeled as “ZnO nanorods” in figure 1, disclosed in the first full paragraph in the second column of page 340 and in the Abstract); and
a light emitting material layer between the first electrode and the second electrode (e.g. light emitting material layer labeled as “MEH-PPV” in figure 1, disclosed in the Abstract section of page 340),
wherein the electron transfer layer comprises anisotropic nanorods (e.g. the Abstract and col. 2 of page 340 disclose the electron transfer layer to comprise ZnO nanorods, which may be interpreted as anisotropic since they have a larger length than width, as seen with respect to figure 1), and
wherein the electron transfer layer is contacted to the second electrode (as seen in figure 1, the electron transfer layer labeled “ZnO nanorods” is electrically contacted to the second electrode “Al (cathode)” through the “ZnO seed catalyst” and “n-Si” layers), and
wherein the second electrode consists of Ca, Ba, Ca/Al, LiF/Ca, LiF/Al, BaF2/Al, CsF/Al, CaCO3/Al, BaF2/Ca/Al, Al, Mg, Au:Mg, or Ag:Mg (e.g. as seen in figure 1, the second electrode is made of Al).
Shariffudin is silent with respect to explicitly disclosing the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer into which electrons are injected.
Shariffudin does disclose that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 90 degrees with respect to an interface with an adjacent layer into which electrons are injected (e.g. as seen with respect to figure 1, and disclosed in the first paragraph under section III. RESULTS AND DISCUSSIONS, the nanorods are “almost vertically aligned with the ZnO seeded catalyst” layer. Therefore, it is anticipated or obvious that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 90 degrees with respect to an 
Sohn discloses the long axes of ZnO nanorods are arranged at an angle with respect to an interface with an adjacent layer (e.g. as seen in figures 10 and 11, and disclosed in ¶ [0060] – [0061], ZnO nanorods (600 or 200) are grown at an angle with respect to the interface of the adjacent layer 230).
Wober discloses the long axes of nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer (e.g. ¶ [0037] discloses nanorods (i.e. nanowires) may be formed at an angle of 70.53, 54.73, or 35.27 degrees with respect to the adjacent layer (i.e. substrate)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin such that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer into which electrons are injected since Shariffudin discloses the long axes of ZnO nanorods are arranged at an angle of about 90 degrees with respect to an interface with an adjacent layer into which electrons are injected, and the prior art of Sohn discloses that ZnO nanorods may be formed at an inclined angle with respect to an interface with an adjacent, and the prior art of Wober discloses the long axes of nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer. Furthermore, it has been held that when the prior art discloses the general 
Shariffudin is silent with respect to disclosing the electron transfer layer is directly contacted to the second electrode.
Yang discloses an analogous device (e.g. figure 6), wherein the electron transfer layer is directly contacted to an analogous second electrode (as seen in figure 6, the electron transfer layer 22’ (¶ [0068]) is directly contacted to the second electrode 21, disclosed to be a cathode in ¶ [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin such that the electron transfer layer is directly contacted to the second electrode since Shariffudin discloses the electron transfer layer to be electrically connected to the second electrode layer (cathode), and Yang discloses an analogous devices comprising an electron transfer layer electrically connected to an analogous second electrode layer (cathode) such that the electron transfer layer is directly contacted to the second electrode. One would have been motivated to have the electron transfer layer directly contacted to the second electrode in 

Regarding claim 3, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting diode according to claim 1, wherein the anisotropic nanorods include metal oxide particles (Shariffudin: e.g. nanorods are made of particles of zinc oxide (ZnO), as disclosed in the first full paragraph in the second column of page 340 and in the Abstract).

Regarding claim 4, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting diode according to claim 1, wherein the anisotropic nanorods are made of an inorganic material selected from the group consisting of zinc oxide (ZnO), zinc magnesium oxide (ZnMgO), titanium dioxide (TiO2), magnesium oxide (MgO), zirconium dioxide (Zr02), tin oxide (SnO), tin dioxide (SnO2), tungsten oxide (WO3), tantalum oxide (Ta2O3), hafnium oxide (HfO3), aluminum oxide (AI2O3), zirconium silicon oxide (ZrSiO4), barium titanium oxide (BaTiO3), and barium zirconium oxide (BaZrO3) and combinations thereof (Shariffudin: e.g. nanorods are made of zinc oxide (ZnO), as disclosed in the first full paragraph in the second column of page 340 and in the Abstract).

Regarding claim 5, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting diode according to claim 1, wherein the light emitting material layer is between the first electrode and the electron transfer layer, wherein a luminescence of the light emitting diode is most improved at the angle of about 72 degrees (as seen in figure 1, the light emitting material layer (MEH-PPV) is between the first electrode (ITO) and the electron transfer layer (ZnO nanorods). Regarding the limitation “a luminescence of the light emitting diode is most improved at the angle of about 72 degrees” this is considered a statement of the inherent properties and/or functions of the device and structure. The prior art of Shariffudin in view of Sohn and Wober renders obvious the claimed structure, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01).

Regarding claim 8, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting diode according to claim 5, wherein the light emitting material layer comprises an organic light-emitting material (Shariffudin: e.g. light emitting material layer is made of MEH-PPV, as disclosed 

Regarding claim 14, Shariffudin discloses a light-emitting device (e.g. figure 1, rotated by 180o), comprising: 
a substrate (e.g. substrate labeled “glass” in figure 1, disclosed in the first paragraph of figure 341); and
a light-emitting diode on the substrate (light-emitting diode comprising the remaining layers on the glass substrate of figure 1),
wherein the light-emitting diode comprises:
a first electrode (e.g. first electrode labeled as "ITO” in figure 1, disclosed in the first paragraph of page 341) and a second electrode (e.g. second electrode “Al (cathode)” in figure 1, disclosed in the first paragraph of page 341) facing each other (as seen in figure 1);
an electron transfer layer between the first electrode and the second electrode (electron transfer layer labeled as “ZnO nanorods” in figure 1, disclosed in the first full paragraph in the second column of page 340 and in the Abstract); and 
a light emitting material layer between the first electrode and the second electrode (e.g. light emitting material layer labeled as “MEH-PPV” in figure 1, disclosed in the Abstract section of page 340), 
wherein the electron transfer layer consists of anisotropic nanorods (e.g. the Abstract and col. 2 of page 340 disclose the electron transfer layer to 
wherein the electron transfer layer is contacted to the second electrode (as seen in figure 1, the electron transfer layer labeled “ZnO nanorods” is electrically contacted to the second electrode “Al (cathode)” through the “ZnO seed catalyst” and “n-Si” layers), and
wherein the second electrode consists of Ca, Ba, Ca/Al, LiF/Ca, LiF/Al, BaF2/Al, CsF/Al, CaCO3/Al, BaF2/Ca/Al, Al, Mg, Au:Mg, or Ag:Mg (e.g. as seen in figure 1, the second electrode is made of Al).
Shariffudin is silent with respect to explicitly disclosing the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer into which electrons are injected.
Shariffudin does disclose that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 90 degrees with respect to an interface with an adjacent layer into which electrons are injected (e.g. as seen with respect to figure 1, and disclosed in the first paragraph under section III. RESULTS AND DISCUSSIONS, the nanorods are “almost vertically aligned with the ZnO seeded catalyst” layer. Therefore, it is anticipated or obvious that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 90 degrees with respect to an interface with the adjacent ZnO catalyst layer and with the MEH-PPV layer into which electrons are injected).
Sohn discloses the long axes of ZnO nanorods are arranged at an angle with respect to an interface with an adjacent layer (e.g. as seen in figures 10 and 11, and disclosed in ¶ [0060] – [0061], ZnO nanorods (600 or 200) are grown at an angle with respect to the interface of the adjacent layer 230).
Wober discloses the long axes of nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer (e.g. ¶ [0037] discloses nanorods (i.e. nanowires) may be formed at an angle of 70.53, 54.73, or 35.27 degrees with respect to the adjacent layer (i.e. substrate)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin such that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer into which electrons are injected since Shariffudin discloses the long axes of ZnO nanorods are arranged at an angle of about 90 degrees with respect to an interface with an adjacent layer into which electrons are injected, and the prior art of Sohn discloses that ZnO nanorods may be formed at an inclined angle with respect to an interface with an adjacent, and the prior art of Wober discloses the long axes of nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer. Furthermore, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been 
Shariffudin is silent with respect to disclosing the electron transfer layer is directly contacted to the second electrode.
Yang discloses an analogous device (e.g. figure 6), wherein the electron transfer layer is directly contacted to an analogous second electrode (as seen in figure 6, the electron transfer layer 22’ (¶ [0068]) is directly contacted to the second electrode 21, disclosed to be a cathode in ¶ [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin such that the electron transfer layer is directly contacted to the second electrode since Shariffudin discloses the electron transfer layer to be electrically connected to the second electrode layer (cathode), and Yang discloses an analogous devices comprising an electron transfer layer electrically connected to an analogous second electrode layer (cathode) such that the electron transfer layer is directly contacted to the second electrode. One would have been motivated to have the electron transfer layer directly contacted to the second electrode in order to reduce the overall size of the device, as well as provide a direct electrical 

Regarding claim 16, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting device according to claim 14, wherein the anisotropic nanorods include metal oxide particles (Shariffudin: e.g. nanorods are made of particles of zinc oxide (ZnO), as disclosed in the first full paragraph in the second column of page 340 and in the Abstract).

Regarding claim 17, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting device according to claim 14, wherein the anisotropic nanorods are made of an inorganic material selected from the group consisting of zinc oxide (ZnO), zinc magnesium oxide (ZnMgO), titanium dioxide (Ti02), magnesium oxide (MgO), zirconium dioxide (ZrO2), tin oxide (SnO), tin dioxide (SnO2), tungsten oxide (WO3), tantalum oxide (Ta2O3), hafnium oxide (HfO3), aluminum oxide (AI2O3), zirconium silicon oxide (ZrSiO4), barium titanium oxide (BaTiO3), and barium zirconium oxide (BaZrO3) and combinations thereof (Shariffudin: e.g. nanorods are made of zinc oxide (ZnO), as disclosed in the first full paragraph in the second column of page 340 and in the Abstract).

Regarding claim 18, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting device according to claim 14, wherein the light emitting material layer is between the first electrode and the electron transfer layer, wherein a luminescence of the light emitting diode is most improved at the angle of about 72 degrees (as seen in figure 1, the light emitting material layer (MEH-PPV) is between the first electrode (ITO) and the electron transfer layer (ZnO nanorods) Regarding the limitation “a luminescence of the light emitting diode is most improved at the angle of about 72 degrees” this is considered a statement of the inherent properties and/or functions of the device and structure. The prior art of Shariffudin in view of Sohn and Wober renders obvious the claimed structure, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01).

Regarding claim 20, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting device according to claim 14, wherein the light emitting material layer comprises an organic light-emitting material (Shariffudin: e.g. light emitting material layer is made of MEH-PPV, as disclosed in the Abstract section and the II. Experimental section of page 340, which is an organic light-emitting material).

Regarding claim 22, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting diode of claim 1, wherein the electron transfer layer comprises an electron transport layer, wherein the electron transport layer comprises the anisotropic nanorods, and wherein the electron transport layer is directly contacted to the second electrode (e.g. consider the electron transfer layer labeled as “ZnO nanorods” in figure 1 to be the electron transport layer, Shariffudin discloses the electron transport layer to comprise the anisotropic nanorods, and is seen in figure 1 to directly contact sub-layer “ZnO seeded catalyst” of the second electrode comprising sub-layers “ZnO seed catalyst”, “n-Si” and “Al (cathode)”).

Regarding claim 23, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting device of claim 14, wherein the electron transfer layer comprises an electron transport layer, wherein the electron transport layer comprises the anisotropic nanorods, and wherein the electron transport layer is directly contacted to the second electrode (e.g. consider the electron transfer layer labeled as “ZnO nanorods” in figure 1 to be the electron transport layer, Shariffudin discloses the electron transport layer to comprise the anisotropic nanorods, and is seen in figure 1 to directly contact sub-layer “ZnO seeded catalyst” of the second electrode comprising sub-layers “ZnO seed catalyst”, “n-Si” and “Al (cathode)”).

Regarding claim 24, Shariffudin discloses a light-emitting diode (e.g. figure 1, rotated by 180o), comprising: 
a first electrode (e.g. first electrode labeled as "ITO” in figure 1, disclosed in the first paragraph of page 341) and a second electrode (e.g. second electrode “Al (cathode)” in figure 1, disclosed in the first paragraph of page 341) facing each other (as seen in figure 1);
an electron transfer layer between the first electrode and the second electrode (electron transfer layer labeled as “ZnO nanorods” in figure 1, disclosed in the first full paragraph in the second column of page 340 and in the Abstract); and 
a light emitting material layer between the first electrode and the second electrode (e.g. light emitting material layer labeled as “MEH-PPV” in figure 1, disclosed in the Abstract section of page 340), 
wherein the electron transfer layer comprises anisotropic nanorods (e.g. the Abstract and col. 2 of page 340 disclose the electron transfer layer to comprise ZnO nanorods, which may be interpreted as anisotropic since they have a larger length than width, as seen with respect to figure 1),
wherein the electron transfer layer is contacted to the second electrode (as seen in figure 1, the electron transfer layer labeled “ZnO nanorods” is electrically contacted to the second electrode “Al (cathode)” through the “ZnO seed catalyst” and “n-Si” layers), and 
wherein the second electrode has a mono-layered structure (e.g. as seen in figure 1, the second electrode “Al (cathode)” has a mono-layered 
Shariffudin is silent with respect to explicitly disclosing the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer into which electrons are injected.
Shariffudin does disclose that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 90 degrees with respect to an interface with an adjacent layer into which electrons are injected (e.g. as seen with respect to figure 1, and disclosed in the first paragraph under section III. RESULTS AND DISCUSSIONS, the nanorods are “almost vertically aligned with the ZnO seeded catalyst” layer. Therefore, it is anticipated or obvious that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 90 degrees with respect to an interface with the adjacent ZnO catalyst layer and with the MEH-PPV layer into which electrons are injected).
Sohn discloses the long axes of ZnO nanorods are arranged at an angle with respect to an interface with an adjacent layer (e.g. as seen in figures 10 and 11, and disclosed in ¶ [0060] – [0061], ZnO nanorods (600 or 200) are grown at an angle with respect to the interface of the adjacent layer 230).
Wober discloses the long axes of nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer (e.g. ¶ [0037] discloses nanorods (i.e. nanowires) may be formed at an angle of 70.53, 54.73, or 35.27 degrees with respect to the adjacent layer (i.e. substrate)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin such that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer into which electrons are injected since Shariffudin discloses the long axes of ZnO nanorods are arranged at an angle of about 90 degrees with respect to an interface with an adjacent layer into which electrons are injected, and the prior art of Sohn discloses that ZnO nanorods may be formed at an inclined angle with respect to an interface with an adjacent, and the prior art of Wober discloses the long axes of nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer. Furthermore, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have the long axes of the anisotropic nanorods arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer into which electrons are injected in order to optimize the device size and electrical characteristics of the device by maintaining a long current path 
Shariffudin is silent with respect to disclosing the electron transfer layer is directly contacted to the second electrode.
Yang discloses an analogous device (e.g. figure 6), wherein the electron transfer layer is directly contacted to an analogous second electrode (as seen in figure 6, the electron transfer layer 22’ (¶ [0068]) is directly contacted to the second electrode 21, disclosed to be a cathode in ¶ [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin such that the electron transfer layer is directly contacted to the second electrode since Shariffudin discloses the electron transfer layer to be electrically connected to the second electrode layer (cathode), and Yang discloses an analogous devices comprising an electron transfer layer electrically connected to an analogous second electrode layer (cathode) such that the electron transfer layer is directly contacted to the second electrode. One would have been motivated to have the electron transfer layer directly contacted to the second electrode in order to reduce the overall size of the device, as well as provide a direct electrical connection between the electron transfer layer and the second electrode layer to decrease resistance.

Regarding claim 25, Shariffudin discloses a light-emitting device (e.g. figure 1, rotated by 180o), comprising: 
a substrate (e.g. substrate labeled “glass” in figure 1, disclosed in the first paragraph of figure 341); and
a light-emitting diode on the substrate (light-emitting diode comprising the remaining layers on the glass substrate of figure 1), 
wherein the light-emitting diode comprises:
a first electrode (e.g. first electrode labeled as "ITO” in figure 1, disclosed in the first paragraph of page 341) and a second electrode (e.g. second electrode “Al (cathode)” in figure 1, disclosed in the first paragraph of page 341) facing each other (as seen in figure 1);
an electron transfer layer between the first electrode and the second electrode (electron transfer layer labeled as “ZnO nanorods” in figure 1, disclosed in the first full paragraph in the second column of page 340 and in the Abstract); and 
a light emitting material layer between the first electrode and the second electrode (e.g. light emitting material layer labeled as “MEH-PPV” in figure 1, disclosed in the Abstract section of page 340),
wherein the electron transfer layer consists of anisotropic nanorods (e.g. the Abstract and col. 2 of page 340 disclose the electron transfer layer to comprise ZnO nanorods, which may be interpreted as anisotropic since they have a larger length than width, as seen with respect to figure 1), 
wherein the electron transfer layer is contacted to the second electrode (as seen in figure 1, the electron transfer layer labeled “ZnO nanorods” and 
wherein the second electrode has a mono-layered structure (e.g. as seen in figure 1, the second electrode “Al (cathode)” has a mono-layered structure, analogous to figure 1 of the current application. The Examiner notes that the term “mono-layered structure” is interpreted as being a single layer, as supported by figure 1 of the current application. However, the current specification has not explicated stated that the second electrode has a “mono-layered structure”).
Shariffudin is silent with respect to explicitly disclosing the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer into which electrons are injected.
Shariffudin does disclose that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 90 degrees with respect to an interface with an adjacent layer into which electrons are injected (e.g. as seen with respect to figure 1, and disclosed in the first paragraph under section III. RESULTS AND DISCUSSIONS, the nanorods are “almost vertically aligned with the ZnO seeded catalyst” layer. Therefore, it is anticipated or obvious that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 90 degrees with respect to an interface with the adjacent ZnO catalyst layer and with the MEH-PPV layer into which electrons are injected).
Sohn discloses the long axes of ZnO nanorods are arranged at an angle with respect to an interface with an adjacent layer (e.g. as seen in figures 10 and 11, and disclosed in ¶ [0060] – [0061], ZnO nanorods (600 or 200) are grown at an angle with respect to the interface of the adjacent layer 230).
Wober discloses the long axes of nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer (e.g. ¶ [0037] discloses nanorods (i.e. nanowires) may be formed at an angle of 70.53, 54.73, or 35.27 degrees with respect to the adjacent layer (i.e. substrate)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin such that the long axes of the anisotropic nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer into which electrons are injected since Shariffudin discloses the long axes of ZnO nanorods are arranged at an angle of about 90 degrees with respect to an interface with an adjacent layer into which electrons are injected, and the prior art of Sohn discloses that ZnO nanorods may be formed at an inclined angle with respect to an interface with an adjacent, and the prior art of Wober discloses the long axes of nanorods are arranged at an angle of about 20 degrees to about 72 degrees with respect to an interface with an adjacent layer. Furthermore, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been 
Shariffudin is silent with respect to disclosing the electron transfer layer is directly contacted to the second electrode.
Yang discloses an analogous device (e.g. figure 6), wherein the electron transfer layer is directly contacted to an analogous second electrode (as seen in figure 6, the electron transfer layer 22’ (¶ [0068]) is directly contacted to the second electrode 21, disclosed to be a cathode in ¶ [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin such that the electron transfer layer is directly contacted to the second electrode since Shariffudin discloses the electron transfer layer to be electrically connected to the second electrode layer (cathode), and Yang discloses an analogous devices comprising an electron transfer layer electrically connected to an analogous second electrode layer (cathode) such that the electron transfer layer is directly contacted to the second electrode. One would have been motivated to have the electron transfer layer directly contacted to the second electrode in order to reduce the overall size of the device, as well as provide a direct electrical .

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shariffudin in view of Sohn, Wober and Yang,  as applied to claims 1 and 14 above, and further in view of Mittal et al. (US 2011/0281070 A1, prior art of record).
Regarding claim 2, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting diode according to claim 1, but are silent with respect to disclosing an aspect ratio of the long axes to a short axes of the anisotropic nanorods ranges from about 2:1 to about 4:1.
Mittal discloses the aspect ratio of the long axes to a short axes of analogous anisotropic nanorods ranges from about 2:1 to about 4:1 (e.g. ¶ [00432] discloses that nanorods (i.e. nanowires) have an aspect ratio about 3 or greater, and ¶ [0068] discloses forming ZnO nanorods (nanowires)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin in view of Sohn, Wober and Yang such that an aspect ratio of the long axes to a short axes of the anisotropic nanorods ranges from about 2:1 to about 4:1 since it was known in the art that nanorods are typically formed with at least an aspect ratio of 3:1, as disclosed by Mittal. Furthermore, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have an aspect ratio of the long 

Regarding claim 15, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting device according to claim 14, but is silent with respect to disclosing an aspect ratio of a long axis to a short axis of the anisotropic nanorods ranges from about 2:1 to about 4:1.
Mittal discloses the aspect ratio of the long axes to a short axes of analogous anisotropic nanorods ranges from about 2:1 to about 4:1 (e.g. ¶ [00432] discloses that nanorods (i.e. nanowires) have an aspect ratio about 3 or greater, and ¶ [0068] discloses forming ZnO nanorods (nanowires)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin in view of Sohn, Wober and Yang such that an aspect ratio of the long axes to a short axes of the anisotropic nanorods ranges from about 2:1 to about 4:1 since it was known in the art that nanorods are typically formed with at least an aspect ratio of 3:1, as disclosed by Mittal. Furthermore, it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have an aspect ratio of the long axes to a short axes of the anisotropic nanorods ranging from about 2:1 to about .

Claims 6, 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shariffudin in view of Sohn, Wober and Yang, as applied to claims 5 and 14 above, and further in view of Pan et al. (US 2018/0331312 A1, prior art of record).
Regarding claim 6, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting diode according to claim 5, but are silent with respect to disclosing the light emitting material layer comprises inorganic luminescent particles.
Pan discloses an analogous device (e.g. figure 1), wherein the light emitting material layer (light emitting material 104, ¶ [0105]) comprises inorganic luminescent particles (e.g. as disclosed in ¶ [0021] and [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin in view of Sohn, Wober and Yang such that the emitting material layer comprises inorganic luminescent particles since Shariffudin discloses an OLED device, and Pan discloses that it was known in the art to use a emitting material layer comprising inorganic luminescent particles in an OLED device. One would have been motivated to have the emitting material layer comprising inorganic luminescent particles in order to improve the light emitting efficiency and tune the color output of the device.

Regarding claim 7, Shariffudin in view of Sohn, Wober, Yang and Pan disclose the light-emitting diode according to claim 6, wherein the inorganic luminescent particles comprise quantum dots or quantum rods (e.g. ¶ [0021] of Pan).

Regarding claim 19, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting device according to claim 14, but are silent with respect to disclosing the emitting material layer comprises inorganic luminescent particles.
Pan discloses an analogous device (e.g. figure 1), wherein the emitting material layer (light emitting material 104, ¶ [0105]) comprises inorganic luminescent particles (e.g. as disclosed in ¶ [0021] and [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin in view of Sohn, Wober and Yang such that the emitting material layer comprises inorganic luminescent particles since Shariffudin discloses an OLED device, and Pan discloses that it was known in the art to use a emitting material layer comprising inorganic luminescent particles in an OLED device. One would have been motivated to have the emitting material layer comprising inorganic luminescent particles in order to improve the light emitting efficiency and tune the color output of the device.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shariffudin in view of Sohn, Wober and Yang, as applied to claim 14 above, and further in view of Park et al. (US 2007/0045620 A1, prior art of record)
Regarding claim 21, Shariffudin in view of Sohn, Wober and Yang disclose the light-emitting device according to claim 14, as cited above, wherein the first electrode is an anode and the second electrode is a cathode (Shariffudin: figure 1 and first paragraph of page 341).
Shariffudin in view of Sohn, Wober and Yang are silent with respect to disclosing light from the light emitting diode is passed through the cathode.
Park discloses light from the light emitting diode is passed through the cathode (e.g. figure 1 and ¶ [0034], which discloses light to pass through cathode 31).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shariffudin in view of Sohn, Wober and Yang such that light from the light emitting diode is passed through the cathode since it was known in the art to form light emitting diodes such that light passes through the cathode, as taught by Park. One would have been motivated to have light from the light emitting diode passed through the cathode in order to form a top and bottom emission light emitting device, as taught by Park (e.g. figure 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        May 11, 2021